DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 08/26/2019 with preliminary amendment filed on 08/26/2019, in which, claim(s) 1-16 and 18-19 are pending. Claims 1, 6, 9, 14, 18 and 19 are independent. Claim 17 is canceled.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 08/26/2019 are accepted by The Examiner.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in a telephone interview with Attorney Denise L. Mayfield (Reg. No. 33,732) on 04/01/2020 and followed up on 04/06/2020 and 04/08/2020. 

The application has been amended as follows:
Please amend Abstract as follows:
Disclosed in the present invention are a method and apparatus for use in information processing. One embodiment of [[said]] the method comprises: acquiring address information and a 5telephone number of a user; converting the address information of the user into longitude and latitude data; encrypting the longitude and latitude data and the telephone number so as to produce a ciphertext; generating a bar code according to the ciphertext such that a terminal parses the address 10information and telephone number of the user by [[means of]] the bar code. Said embodiment may conceal personal information of the user so as to prevent the disclosure of the personal information of the user.

Please replace claim 1 with:
1. (Currently amended) A method for information processing, comprising:
acquiring address information and a telephone number of a user;
converting the address information of the user into longitude and latitude data;
encrypting the longitude and latitude data and the telephone number to generate a ciphertext; and
generating a barcode based on the ciphertext, such that a terminal analyzes the address information and the telephone number of the user based on the barcode[[.]],
wherein converting the address information of the user into longitude and latitude data comprises:
performing word segmentation on the address information of the user to obtain a keyword set;
using a keyword matching address information of a preset longitude and latitude mapping table in the keyword set to constitute a first piece of address information, and using a keyword unmatching the address information of the preset longitude and latitude mapping table in the keyword set to constitute a second piece of address information, wherein the longitude and latitude mapping table stores the address information, longitude and latitude, and a corresponding relationship between the address information and the longitude and latitude;
converting the first piece of address information into longitude and latitude information based on the longitude and latitude mapping table, and adding a preset offset to longitude data and latitude data in the longitude and latitude information; and
generating the longitude and latitude data based on the longitude and latitude information added with the preset offset and the second piece of address information; and
wherein acquiring address information and a telephone number of a user comprises:
acquiring the address information and the telephone number of the user, and a name of the user; and
the encrypting the longitude and latitude data and the telephone number to generate a ciphertext comprises encrypting the longitude and latitude data, the telephone number, and the name, to generate the ciphertext.

Please cancel claim 2;

Please cancel claim 5;

Please replace claim 6 with:
6 (Currently amended) A method for information processing, comprising:
reading a to-be-identified barcode, and analyzing a ciphertext, the barcode being generated by a server by: converting address information of a user into longitude and latitude data, encrypting the longitude and latitude data and a telephone number of the user together to generate the ciphertext, and then generating the barcode based on the ciphertext;
decrypting the ciphertext to obtain the longitude and latitude data and the telephone number; 
analyzing the address information of the user from the longitude and latitude data,
wherein the analyzing the address information of the user from the longitude and latitude data comprises:
analyzing the longitude and latitude data into longitude and latitude information and a second piece of address information;
subtracting a preset offset from longitude data and latitude data in the longitude and latitude information;
converting the longitude and latitude information subtracted by the preset offset into a first piece of address information based on a preset longitude and latitude mapping table, wherein the longitude and latitude mapping table stores the address information, longitude and latitude, and a corresponding relationship between the address information and the longitude and latitude; and
	generating the address information of the user based on the first piece of address information and the second piece of address information; 
wherein the ciphertext is generated based on the longitude and latitude data, the telephone number of the user, and the name of the user; and 
the operations further comprise:
decrypting the ciphertext to obtain the name of the user.

Please cancel claim 7;

Please cancel claim 8;


Please replace claim 9 with:
9. (Currently amended) An apparatus for information processing, comprising:
at least one hardware processor;

 memory storing instructions, the instructions when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations, the operations comprising:
acquiring address information and a telephone number of a user;
converting the address information of the user into longitude and latitude data;
encrypting the longitude and latitude data and the telephone number to generate a ciphertext; and
generating a barcode based on the ciphertext, such that a terminal analyzes the address information and the telephone number of the user based on the barcode,
wherein the converting the address information of the user into longitude and latitude data comprises: 
performing word segmentation on the address information of the user to obtain a keyword set; 
using a keyword matching address information of a preset longitude and latitude mapping table in the keyword set to constitute a first piece of address information, and using a keyword unmatching the address information of the preset longitude and latitude mapping table in the keyword set to constitute a second piece of address information, wherein the preset longitude and latitude mapping table stores the address information, longitude and latitude, and a corresponding relationship between the address information and the longitude and latitude;
 converting the first piece of address information into longitude and latitude information based on the preset longitude and latitude mapping table, and adding a preset offset to longitude data and latitude data in the longitude and latitude information; and 
	generating the longitude and latitude data based on the longitude and latitude information added with the preset offset and the second piece of address information, and
wherein the acquiring address information and a telephone number of a user comprises: 
acquiring the address information and the telephone number of the user, and a name of the user; and 
the encrypting the longitude and latitude data and the telephone number to generate a ciphertext comprises: encrypting the longitude and latitude data, the telephone number, and the name, to generate the ciphertext.


Please cancel claim 10;

Please cancel claim 13;

Please replace claim 14 with:
14. (Currently amended) An apparatus for information processing, comprising:
at least one hardware processor; and
a memory storing instructions, the instructions when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations, the operations comprising:
reading a to-be-identified barcode, and analyzing a ciphertext, the barcode being generated by a server by: converting address information of a user into longitude and latitude data, encrypting the longitude and latitude data and a telephone number of the user together to generate the ciphertext, and then generating the barcode based on the ciphertext;
decrypting the ciphertext to obtain the longitude and latitude data and the telephone number; and
analyzing the address information of the user from the longitude and latitude data, 
wherein the analyzing the address information of the user from the longitude and latitude data comprises: 
analyze analyzing the longitude and latitude data into longitude and latitude information and a second piece of address information; 
subtracting a preset offset from longitude data and latitude data in the longitude and latitude information;
converting the longitude and latitude information subtracted by the preset offset into a first piece of address information based on a preset longitude and latitude mapping table, wherein the preset longitude and latitude mapping table stores the address information, longitude and latitude, and a corresponding relationship between the address information and the longitude and latitude; and
	generating the address information of the user based on the first piece of address information and the second piece of address information, 
wherein the ciphertext is generated based on the longitude and latitude data, the telephone number of the user, and the name of the user; and 
the operations further comprise:
decrypting the ciphertext to obtain the name of the user.

Please cancel claim 15;

Please cancel claim 16;

Please replace claim 18 with:
18. (Currently amended) A non-transitory computer readable storage medium, storing a computer program thereon, wherein the program implements, when executed by a processor, a method for information processing, said method for information processing comprising:
acquiring address information and a telephone number of a user;
converting the address information of the user into longitude and latitude data;
encrypting the longitude and latitude data and the telephone number to generate a ciphertext; and
generating a barcode based on the ciphertext, such that a terminal analyzes the address information and the telephone number of the user based on the barcode,
wherein converting the address information of the user into longitude and latitude data comprises:
performing word segmentation on the address information of the user to obtain a keyword set;
using a keyword matching address information of a preset longitude and latitude mapping table in the keyword set to constitute a first piece of address information, and using a keyword unmatching the address information of the preset longitude and latitude mapping table in the keyword set to constitute a second piece of address information, wherein the longitude and latitude mapping table stores the address information, longitude and latitude, and a corresponding relationship between the address information and the longitude and latitude;
converting the first piece of address information into longitude and latitude information based on the longitude and latitude mapping table, and adding a preset offset to longitude data and latitude data in the longitude and latitude information; and
	generating the longitude and latitude data based on the longitude and latitude information added with the preset offset and the second piece of address information; and
wherein acquiring address information and a telephone number of a user comprises:
acquiring the address information and the telephone number of the user, and a name of the user; and
the encrypting the longitude and latitude data and the telephone number to generate a ciphertext comprises encrypting the longitude and latitude data, the telephone number, and the name, to generate the ciphertext.

Please replace claim 19 with:
19. (Currently amended) A non-transitory computer readable storage medium, storing a computer program thereon, wherein the program implements, when executed by a processor, a for information processing, said method for information processing comprising: 
reading a to-be-identified barcode, and analyzing a ciphertext, the barcode being generated by a server by: converting address information of a user into longitude and latitude data, encrypting the longitude and latitude data and a telephone number of the user together to generate the ciphertext, and then generating the barcode based on the ciphertext;
decrypting the ciphertext to obtain the longitude and latitude data and the telephone number; 
analyzing the address information of the user from the longitude and latitude data; and
decrypting the ciphertext to obtain the name of the user,
wherein the analyzing the address information of the user from the longitude and latitude data comprises:
analyzing the longitude and latitude data into longitude and latitude information and a second piece of address information;
subtracting a preset offset from longitude data and latitude data in the longitude and latitude information;
converting the longitude and latitude information subtracted by the preset offset into a first piece of address information based on a preset longitude and latitude mapping table, wherein the longitude and latitude mapping table stores the address information, longitude and latitude, and a corresponding relationship between the address information and the longitude and latitude; and
generating the address information of the user based on the first piece of address information and the second piece of address information; and
wherein the ciphertext is generated based on the longitude and latitude data, the telephone number of the user, and the name of the user.

Allowable Subject Matter
Claims 1, 3, 4, 6, 9, 11, 12, 14, 18 and 19 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In claims 1, 9 and 18:
“wherein converting the address information of the user into longitude and latitude data comprises:
performing word segmentation on the address information of the user to obtain a keyword set;
using a keyword matching address information of a preset longitude and latitude mapping table in the keyword set to constitute a first piece of address information, and using a keyword unmatching the address information of the preset longitude and latitude mapping table in the keyword set to constitute a second piece of address information, wherein the longitude and latitude mapping table stores the address information, longitude and latitude, and a corresponding relationship between the address information and the longitude and latitude;
converting the first piece of address information into longitude and latitude information based on the longitude and latitude mapping table, and adding a preset offset to longitude data and latitude data in the longitude and latitude information; and
generating the longitude and latitude data based on the longitude and latitude information added with the preset offset and the second piece of address information.” in combination with other limitations recited as specified in the independent claim(s). 

In claims 6, 14 and 19:
“wherein the analyzing the address information of the user from the longitude and latitude data comprises:
analyzing the longitude and latitude data into longitude and latitude information and a second piece of address information;
subtracting a preset offset from longitude data and latitude data in the longitude and latitude information;
converting the longitude and latitude information subtracted by the preset offset into a first piece of address information based on a preset longitude and latitude mapping table, wherein the longitude and latitude mapping table stores the address information, longitude and latitude, and a corresponding relationship between the address information and the longitude and latitude; and
generating the address information of the user based on the first piece of address information and the second piece of address information.” in combination with other limitations recited as specified in the independent claim(s). 

The closest prior art made of record are:
George Ernest Bester (US 2016/0337136 A1) teaches a secure way to calculate the GPS location on a centralized server which is operating the Time and Place Decryption software that has one of its inputs being a 
Altberg et al. (US 2007/0230374 A1) teaches facilitating real time communications via a telephonic apparatuses that support data communications. 
Glick et al. (US 7,120,254 B2) teaches controlling access to digital information utilizes a location identity attribute that defines a specific geographic location. The location identity attribute is associated with the digital information such that the digital information can be accessed only at the specific geographic location. The location identity attribute further includes a location value and a proximity value.
Rhoads et al. (US 2017/0236407 A1) teaches A user's mobile phone captures imagery (either in response to user command, or autonomously), and objects within the scene are recognized. Information associated with each object is identified, and made available to the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497